DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Hsu on 02/17/2022.
The application has been amended as follows: 
Claim 1 should read --An inflator with an air guiding sleeve, comprising.; a chassis, and a core and a drive motor installed in the chassis, and the drive motor being provided for driving the core to inflate an external object, characterized in that the inflator further comprises the air guiding sleeve and a cooling fan, and the air guiding sleeve has an air guiding hole penetrating through the air guiding sleeve, and the drive motor comprises a main body and a shaft rotatably installed to the main body, and the shaft has an end protruded from the main body for driving the core to move, and the an other end protruded from the main body for coupling the cooling fan, air and the guiding sleeve includes a positioning shell and an air guiding ring coupled to the positioning shell, and the positioning shell is installed to the chassis and/or the drive motor, and an external surface of the positioning shell abuts against the chassis, and the air guiding ring encloses the cooling fan, and the core is detachably coupled ; and the positioning shell has a cross-sectional area in an octagonal shape, and the air guiding ring has a cross-sectional area in a circular shape, and the positioning shell cross-sectional area is greater than the cross-sectional area of the air guiding ring.
Claim 2 should be deleted

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, the prior art of record teaches an inflator with an air guiding sleeve with similar structure to the claimed invention but does not teach “the positioning shell has a cross-sectional area in an octagonal shape, and the air guiding ring has a cross-sectional area in a circular shape, and the positioning shell cross-sectional area is greater than the cross-sectional area of the air guiding ring”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Chou (U.S. PGPub 2016/0265522) or Hong (U.S. PGPub 2013/0228316).  However, Both Chou and Hong describe circular positioning shell cross-section, and an air guiding ring cross-sectional area greater than the positioning shell cross-sectional area.  It would not be obvious to one of ordinary skill in the art to modify either Chou and Hong.  Therefore, this limitation, as claimed in Claim 1, is neither anticipated nor made obvious by the prior art of record.
Claims 6-12 depend on Claim 1, so are also allowed.
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746